 In the Matter of THE POST-STANDARD COMPANYandINTERNATIONALPRINTING PRESSMEN & ASSISTANTS' UNION OF NORTH AMERICACase No. B-0618.-Decided August 13,1941Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union until it proves majority ; election necessary ;petitioning international union's request for substitution of localunion onballot,granted.Unit Appropriate for Collective Bargaining:outside circulation employees oftheCompany, including city district managers, news dealers' and street-corner boys' supervisors, branch managers, country circulation employees, cir-culationmanagers,and outside circulation subordinate employees, excludingclerical and supervisory employees.DefinitionsSupervisors of street-corner boys and news dealers are employees withinthe meaning of the Act despite Company's contentions that they are inde-pendent contractors because of a change in the method of their paymentwhere the Company controls and directs their activities and there has beenno substantial change in the character of their work nor in their functionalrelation to the Company's business.Estabrook, Estabrook & Harding,byMr. Charles S. EstabrookandMr. J. P. Burns, Jr.,of Syracuse, N. Y., for the Company.Ribyat, Walsh & Myers, by Mr. John J. Walsh,of Utica, N. Y., andMr. David R. Evans,of New Hartford, N. Y., for-the International.Mrs. Augusta Spaulding,of counsel of the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 15, 1941, International Printing Pressmen & Assistants'Union of North America, herein called the International, filed withthe Regional Director for the Third Region (Buffalo, New York) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Post-Standard Com-pany, Syracuse, New York," herein called the Company, and request-1The name of the Company appeared erroneously on the petition and other formal papersTheywere amended at the hearing.34 N. L. R B., No. 32.226 THE POST-STANDARD COMPANY,227ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act. On May 21, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice..On May 22, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Interna-tional.Pursuant to notice, a hearing was held on May 29 and June 3,1941, at Syracuse, New York, before Peter J. Crotty, the Trial Exami-ner duly designated by the Chief Trial Examiner.The Companywas represented by counsel, and the International by counsel and arepresentative; both participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On June 17, 1941, the International, and on June 18, 1941, the Com-pany, filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Post-Standard Company owns and publishesThe Post-Stand-ard;a morning and Sunday paper, at Syracuse, New York.The Com-panyusesraw materials, 95 per cent of which consist of news print,metal,ink, and mats.Each year the Company uses 5,000 tons of newsprint, all of which is manufactured at Lyons Falls, New York.Dur-ing 1940 the Company used 183,896 pounds of ink, 50 per cent of whichwas bought from W. C. Herrick Company, which operates a plant inNew Jersey where orders are received, and 50 per cent from HuberCompany, which receives orders in New York City and operatesone plant inNew Jersey and one plant in the State of New York.Allmeal type used by the Company is manufactured at Brooklyn, NewYork.Fifty-five hundredmatswhich were used in the first 4 monthsof 1941came frompoints outside the State of New York.The costof mats is less than .2of 1 per cent of the total cost of supplies andequipment. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company maintains no reporting staff except in Syracuse andneighboring towns.It uses wire reports of the Associated Press andno other wire service.All the news picked up by the AssociatedPress anywhere in the world flows to its distribution point in NewYork City.The Post-Standarddaily averages 160 columns of news,the majority of which comes from the Associated Press.On requestthe Company supplies news to the Associated Press.The Companyuses the following feature services : North American Newspaper Alli-ance,New York News Syndicate, Bell Syndicate, United FeatureService, George Matthew Adams, McClure Syndicate, King FeatureService,F. J. Markey Syndicate, McNaught * Syndicate, ChicagoTribune, and Associated Newspapers.Some of these services supplynewspapers throughout the country.At the time of the hearing the daily circulation ofThe Post-Standardamounted to 77,805, the Sunday circulation to 98,105.Ofthis circulation .0048 per cent of daily papers were sold outside theState of New York; .0019 per cent of Sunday papers were sold out-side of the State of New York.During the first 4 months of 1941,35 per cent of space in the daily papers and 18 per cent of space inthe Sunday papers represented advertising.National advertisingrepresents less than 5 per cent of the total advertising received fromsources outside the State of New York.H. THE ORGANIZATION INVOLVEDInternational Printing Pressmen & Assistants' Union of NorthAmerica is a labor organization, affiliated with the American Federa-tion of Labor. It admits to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONIn April 1941 a representative of the International met with repre-sentatives of the Company and asked for recognition as bargainingrepresentative of employees in the circulation department.The Com-pany demanded proof of the International's majority among suchemployees.The International, thereupon, filed the petition in thisproceeding.A statement prepared by the Regional Director and introduced'intoevidence discloses that the International has a substantial membershipamongsuch employees.2We find that a question has arisen concerning the representationof employees of the Company.2 In support of its claim to represent a majority of employees in its proposed unit, theInternational submitted to the Regional Director 25 applications for membership, of which1 is dated December 1936; 19, April 3, 1941; and 5, undated.The cards appear to beargenuine signatures.There are about 36 employeesin the appropriate unit. THE POST-STANDARD COMPANY229W. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the International agree that city district man-agers, branch managers, and country circulation employees belongin an appropriate bargaining unit of outside circulation employees.They disagree whether certain individuals fall within such categoriesand whether certain supervisory and clerical employees should beincluded in the unit.They further disagree whether, supervisors ofnews dealers and street-corner boys belong in the circulation unit.A. Employees serving the entire circulation departmentThe following employees serve the entire circulation department :J. E. Estabrook, director of the department, who hires and dischargescirculation employees and supervises all activities of the department;N. E. Billhardt, cashier, and R. B. Waters, assistant cashier of thedepartment, who are inside and clerical employees; and W. J. Oran,who is in charge of galley lists in'the department, checking the numberof papers going out to various communities and noting additions andcuts in the paper's circulation.3The International desires to exclude, and the Company to include,these four employees from the bargaining unit.Estabrook's work issupervisory and the work of the other three employees is clerical incharacter.We shall follow our usual custom and exclude these super-visory and clerical employees from a unit of employees actively engagedoutside in promotion of the circulation ofThe Post-Standard.B. City district managersWithin company-assigned districts, city district managers solicitnew business, supervise the distribution ofThe Post-Standard bynewscarriers and their collection of money from subscribers.The Com-pany distributes papers to carriers by truck.Each manager takes careof complaints with respect to circulation by carriers within his area."Oran is primarily an inside and office employee.He also delivers bundles of papersto the New YorkCentral Railroad,but therecord does not disclosein what quantity or.atwhat times such deliveries are made.461268-42-vol. 34-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDCity district managers are salaried employees.They receive vacationwith full pay.The Company and the International agree that citydistrict managers should be included in the bargaining unit.Charles K. Bockey, assistant to Estabrook, directly supervises citydistrict managers and sometimes substitutes for them., The Interna-tional desires to exclude, the Company to include him in the unit.Since he is clearly a supervisory employee, we shall exclude him fromthe unit.C. Supervisors of news dealers and street-corner boysFour circulation men, called supervisors of street-corner boys andnewsdealers,were salaried employees on the Company's pay roll until1937.In 1937 the Company made a different financial arrangementwith them.Under such arrangement the Company sells them news-papers at wholesale rates.They are billed weekly for such papers andgiven credit for unsold papers which they.return.They resell thesepapers to news dealers and street-corner boys.Although the evidenceis contradictory whether the price of the resale of papers to dealers andnewsboys is fixed by the Company, it appears to be uniform. Super-visors solicit dealers for the resale of such papers.The Company,assigns street corners within the city to the exclusive use of eachsupervisor.Three of the four supervisorsreceive aregular salary from theCompany for ,making deliveries of papers within and outside the cityin their own cars, upon which the Company pays part of theinsurancepremiums.The fourthusesthe Company truck or his own car fordeliveries for papers which he resells without specified compensationfor such service.In connection with their distribution of newspapers, supervisors dis-tribute, at Estabrook's direction, cards advertising features inThePost-Standard.They furnish aprons to newsboys and collect usedaprons from newsboys for further use by inside employees of the Com-pany.They hire their own substitutes for vacation periods, subject tothe approval of the Company. The Company allows $20 to eachsupervisor toward this expense.Supervisors attend weekly meetings, over which Estabrook pre-sides, at which problems of promotion are discussed' and comparativecirculation figures made public.Supervisors are praised or takento task at these meetings.They report weekly the numbers of newsdealers and street-corner boys which they serve.The results of theirsales are checked and compared by the Company.Explanations areasked for declines in sales or increases in returns for credit.The evi-dence is contradictory whether attendance at these Wednesday meet-ings is voluntary.The Company does not allege that such attendanceis irregular. THE POST-STANDARD COMPANY231Although the Company contends that in 1937 the relation betweenthese supervisors changed from that of employees to independent con-tractors,it does not appear that there was at that time any substantialchange in the character of their work and its functional relation tothe business of the Company. The weekly meetings between the Com-pany and these news dealers indicate the extent of the Company'scontrol of its news distribution and the close association between Esta-brook and the supervisors.There is nothing to indicate that theCompany exercises less control over the policies of the distribution ofits papers through news dealers and street-corner boys than it doesthrough news carriers to the homes of its subscribers.Complaintson the service of the paper from news dealers and patrons of street-corner boys are handledthrough theCompany's office in the sameway as such complaints;are handled when they arise from the newscarriers'service.The Companyhas instructed one supervisor to sat-isfy a complaint made against another's service. The fact that in 1937the Company changed the method of paying these supervisors doesnot in itself indicate a change in their relation to the Company.Wefind that the Company presently directs and controls their activitiesin distributingThe Post-Standardand promoting its circulation.Inview of the broad meaning of the word employee as used in the Act,and the declared policies and purposes of the statute,we find thatsuch supervisors are employees of the Company within the meaningof Section (3) of the Act.We shall include them in the bargainingunit.'D. Branch circulation managersThe Company and the International agree that branch circulationmanagers at Cortland,Ithaca, Oneida, Rome, and Seneca Falls, NewYork, should be included in the appropriate unit.Such managersdistributeThe Post-Standardto carrier boys in the community andremit money for such papers to the Company.They are,carried onthe Company's pay roll as salaried employees,but derive additionalprofit from sales of the paper, which they promote.Roy LaFave is a circulation employee at Malone, New York.Healso secures rural subscriptions for the Company.At the hearing theInternational classed LaFave with the three subordinate employeesmentioned below for exclusion.At the hearing the Internationalstated that it had no information concerning LaFave's work.TheCompany alleges that La Fave is branch manager at Malone. We findthat LaFave is a branch manager and is properly included with otherbranch managers in the bargaining unit.4 SeeMatter of Seattle Post-Intelhgencer Department of Hearst Publications,Inc.,andSeattle Newspaper Guild, Local No82,9 N. L R B 1262 232DECISIONSOF NATIONAL LABORRELATIONS BOARDEdward Hixson, assistant to Estabrook, supervises branch man.agers and country circulation employees. In emergencies, he substi-tutes for branch managers. The international desires to exclude him,and the Company to include him in the unit. Since he is primarilya supervisory employee, we shall exclude Hixson from the bargainingunit.E. Outside circulation subordinate employeesThree employees, Paul Mulcahy, Frank Pagliarli, and HerbertTodd, are outside circulation men.They are subordinate employeesand not branch managers.They canvass and solicit business for theCompany.Todd works in the Ithaca office as assistant to BranchManager Conboy.Pagliarli and Mulcahy solicit business out of theirhomes at Watertown and Auburn, respectively:Mulcahy has sub-stituted for branch managers and assists his father, circulation man-ager at Auburn.The three employees are salaried employees underthe immediate supervision of $ixson.They are hired by Estabrook.The International desires to exclude these employees because they aresubordinate employees.The Company desires to include them.Sincethey do the same type of work as branch managers, we shall includethem in the appropriate unit.F. Circulation managersThe branch managers noted above are listed on the Company's payroll.Four circulation managers, Murphy at Fulton, Shanahan atFulton, Carpenter at Oswego, and J. Mulcahy at Auburn, are notlisted on the Company's pay roll as branch managers.The Companycontends that they are independent contractors.The Internationalcontends that they are employees and branch managers and that there-fore they should be included in the appropriate unit.Each of these four circulation managers is supplied with an officeand telephone by the Company.Paid correspondents of the Companyalso work from these offices.Each'manager submits a weekly expenseaccount to the Company. Such expense accounts include items fortransportation of papers, office-boy help, adjustment for the sale ofpapers at unusually low prices to boys who deliver them unusuallygreat distances, weekly premiums to news boys, and supplies.TheCompany sets no geographical limitation upon the area in which thesecirculation managers work.The record does not indicate that it ex-tends beyond the community served at each town.Although theCompany contends that these managers are not limited to the handlingofThe Post-Standard,the record does not disclose that any managerhandles another newspaper.Each manager carries an open accountwith the Company for papers which are sold him at wholesale rates. THE POST-STANDARD COMPANY233Credit is given for papers not resold.Each manager resells his papersto news boys for further resale by them. Such resale prices appearto be uniform.The managers' income from the circulation departmentis derived entirely from this sale and resale of papers.5Hixson keeps track of the Company's circulation under each of thesecirculation managers.Each manager submits to him.a weekly reportof distribution, sales, rates, and cash, similar to reports submitted bybranch managers who are admittedly employees of the Company.Circulation managers share in circulation-promotion devices and con-tests.They attend weekly meetings.Although the Company con-tends that their attendance is voluntary, the managers believe that itis required of them.They are permitted to include on their weeklyexpense accounts items for the cost of such attendance.The Companypays for a vacation substitute for each circulation manager.Hearranges with Hixson for a mutually convenient time for his vacation.The Company contends that there is a degree of difference betweenthe supervision which Hixson gives to salaried branch managers andhis supervision over these four circulation managers, but the recorddoes not disclose any such difference.We find that the four circula-tion managers are employees of the Company and shall include themwith branch managers in the bargaining unit.We find that outside circulation employees of the Company, in-cluding city district managers, news dealers' and street-corner boys'supervisors, branch managers, country circulation employees, circula-tion managers, and outside circulation subordinate,employees, but ex-cluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their right toself' organization and to collective bargaining and otherwise effectuatethe policies of the Act .6VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Company can best be resolved by, and we shall accordingly direct,an election by secret ballot.Those eligible to vote in the election'shall be employees in the ap-propriate unit who were employed during the pay-roll period im-mediately preceding the date of our Direction of Election, subject tosuch limitations and additions as are set forth in the Direction ofElection.'Additional income may be derived from the news and advertisingdepartments of theCompany, for occasional reporting and advertising services, respectively.9 Employees included within the appropriate unit at the time of thehearing are listed inAppendix A. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 22, 1941, the International chartered Syracuse OutsideCirculation Employees Union No. 392, which admits to membershipemployees of the Company.The International requests that this localunion be designated in place of the International on the ballot.Weshall grant the request.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Post-Standard Company, Syracuse, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.Outside circulation employees of The Post-Standard Company,Syracuse, New York, including city district managers, news dealers'and street-corner boys' supervisors, branch managers, country circula-tion employees, circulation managers, and outside circulation sub-ordinate employees, but excluding clerical and supervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDmECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with The Post-Standard Company, Syracuse, New York, an election by secret ballotshall be conducted as early as possible but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Third Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongoutside circulation employees of the Company who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion of Election, including city district managers, street-corner boys'and news dealers' supervisors, branch managers, country circulationemployees, circulation managers, outside circulation subordinate, em-_ployees, and employees who did not work during that pay-roll periodbecause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingsupervisory and clerical employees and employees who have since quit THE POST-STANDARD COMPANY235or been discharged for cause, to determine whether or not said em-ployees desire to be represented by Syracuse Outside Circulation Em-ployees Union No. 392 for the purposes of collective bargaining.APPENDT% ADonald H. MillerFredM. SeamonJoseph GrecoPaul E. TowsleyEphriam L. WeismanLeon L. PrentissMelvin D. RoseCity District ManagersJames E. SmithWilliam A. RobertsJohn A. Coyle, Jr.William J. McNamaraPeter J. HaleyRalph MonticelloHarry GoldbergNews dealers' and street-corner boys supervisorsF. LaVentureJ. CastellaniH. ArdnerL.r,HaleBranch Circulation ManagersLauren W. Herbst-RomeR o b e r t M.Flickinger-SenecaJohn F. Buckley-OneidaFallsLouis L. Vasse-CortlandRoy G.LaFave-MaloneJohn J. Conboy-IthacaCountry Circulation EmployeesJoseph H. HollidayHarry F. PrattGordon D. BarrowsIvan S. EvansGeorge W. BillhardtJerry F. ReillyClifton D. SymondsCirculation ManagersJoseph Mulcahy-AuburnR. Carpenter-OswegoR. Shanahan-FultonL. Murphy-FultonOutside Circulation Subordinate EmployeesPaul Mulcahy-AuburnFrank Pagliarli-WatertownHerbert W. Todd-Ithaca